                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 DINA CAPITANI,                                   )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    NO. 3:19-cv-00120
                                                  )
 WORLD OF MINIATURE BEARS,                        )
 INC., et al.,                                    )
                                                  )
        Defendants.                               )

                                             ORDER

       Plaintiff’s Motion for Extension of Time to File Motion for Attorney’s Fees, Costs,

Expenses, and Prejudgment Interest (Doc. No. 124), which is unopposed, is GRANTED. Plaintiff

shall file her motion on or before September 2, 2021. The parties shall meet and confer to attempt

to reach agreement on attorney’s fees, costs, expenses and prejudgment interest in total or in part.

       IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




   Case 3:19-cv-00120 Document 125 Filed 08/17/21 Page 1 of 1 PageID #: 2306
